Citation Nr: 1727776	
Decision Date: 07/17/17    Archive Date: 07/27/17

DOCKET NO.  10-29 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for service-connected degenerative disc disease, L4-L5, and traumatic arthritis of the thoracolumbar spine. 

2.  Entitlement to service connection for traumatic arthritis of the cervical spine. 

3.  Entitlement to service connection for traumatic arthritis of the right knee. 

4.  Entitlement to service connection for traumatic arthritis of the left knee. 

5.  Entitlement to service connection for traumatic arthritis of the bilateral ankles. 

6.  Entitlement to service connection for traumatic arthritis of the bilateral feet. 

7.  Entitlement to service connection for the bilateral hips. 

8.  Entitlement to service connection for sciatic pain, to include as secondary to service-connected degenerative disc disease. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and the Veteran


ATTORNEY FOR THE BOARD

S. Reed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1952 to October 1955. 

This case comes before the Board of Veterans' Appeals (the Board) from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

During the course of the appeal, the Veteran died.  The Appellant was accepted as an eligible substitute party in May 2014. 

The Veteran and Appellant appeared at a Travel Board hearing in March 2012 before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file. 

This case was previously before the Board in June 2012.  At that time the case was remanded for additional development.  A supplemental statement of the case (SSOC) was issued in September 2016 and the case now properly before the Board.

When a Veteran files a claim for an increased rating, he is presumed to be seeking the maximum benefit under any applicable theory, including total disability rating based on individual unemployability (TDIU).  See generally Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Rice v. Shinseki, 22 Vet. App. 447.  When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to TDIU will be considered to have been raised by the record as "part and parcel" of the underlying claim.  Id. at 453-54.  In this case, there is no evidence of record that the Veteran was unable to obtain or maintain substantially gainful employment due to his service-connected disabilities.  Therefore, the issue of entitlement to TDIU has not been raised by the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).  

The issues of entitlement to service connection for traumatic arthritis of the bilateral hips, right knee, left knee, bilateral ankles, and bilateral feet are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  Throughout the period on appeal, the Veteran's service-connected degenerative disc disease of the thoracolumbar spine is shown to have been manifested by pain and limited forward flexion of the thoracolumbar spine of 30 degrees or less.  Ankylosis has not been shown.

2.  The Veteran's sciatic pain is etiologically related to his service-connected degenerative disc disease of the thoracolumbar spine.

3.  The Veteran's traumatic arthritis of the cervical spine is not etiologically related to a disease, injury, or event in service, nor was related to a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in of 40 percent, but no more, for service-connected degenerative disc disease of the thoracolumbar spine have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5239 (2016).

2.  Affording the Veteran the benefit of the doubt, his sciatic pain was secondary to his service-connected degenerative disc disease of the thoracolumbar spine.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.310 (2016).

3.  The criteria for service connection for traumatic arthritis of the cervical spine have not been met, and service connection cannot be awarded.  38 U.S.C.A. §§ 1101, 1110, 1112, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Stegall Considerations

As noted above, the Board remanded this matter in June 2012.  The Board instructed the Agency of Original Jurisdiction (AOJ), to attempt to associate all VA clinical records from the Cleveland VAMC dated 1955 to 1961, from Houston and Dallas VAMCs dated 1961 to 1999, and all VA clinical record dated from January 2011 to present.  The claims file documents multiple efforts to obtain these records from the VA facilities.  Records from the Houston VAMC from September 1996, forward and Dallas from 2011 forward were obtained.  The remaining records were determined to be unavailable.  The Appellant was notified of this in August 2016.  

The June 2012 remand also required a new examination for the Veteran's degenerative disc disease of the thoracolumbar spine, and new examinations and nexus opinions and addendum medical opinions regarding service connection for the sciatica and cervical spine claims.  These examinations were completed in July 2012 and the requested opinions were contained in the examination reports.  

Thus, there has been substantial compliance with the Board's remand instructions with regard to the claims for an increased rating for degenerative disc disease of the thoracolumbar spine and for the service connection claims for sciatica and the cervical spine.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Duties to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2016).

The VCAA requires VA to assist a claimant at the time he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the evidence that is necessary, or would be of assistance, in substantiating their claim, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2016); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).

All notice under the VCAA should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Two letters from VA in August 2009 notified the Veteran of how to substantiate his service connection and increased rating claim.  The letters notified the Veteran of the allocation of responsibilities between himself and VA, and of how ratings and effective dates are assigned.  Therefore, VA's duty to notify is satisfied.

VA's duty to assist under the VCAA includes helping the claimant obtain service treatment records (STRs) and other pertinent records, as well as performing an examination or obtaining a medical opinion when one is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  Here, the Veteran's STRs and available VA medical records are associated with the Veteran's claims file.  VA has determined records from the Cleveland VA clinic, Dallas VAMC prior to 1999, and Houston VAMC prior to 1996 are unavailable.  Due efforts to obtain these records have been made and the Appellant has been provided the opportunity to provide them herself.  The Appellant has not identified any additional relevant evidence.  Thus, the VA's actions satisfied its duty to assist the Appellate in developing her claim.  See 38 U.S.C.A. § 3.159(e) (West 2014).

The Veteran was afforded multiple VA examinations in accordance with McLendon v. Nicholson, 20 Vet. App. 79 (2006).  These examinations, with respect to the issues decided in this case, were performed by medical professionals, thorough, considered the Veteran's and Appellant's lay statements, and contain the requested opinions with supportive rationales.  These examinations and opinions satisfied the VA's duty to assist the Veteran with an examination.  

The Board notes that during the pendency of the appeal, it was determined that a VA joints examination must, if possible, including testing for pain on both active and passive motion and in weight-bearing and non-weight-bearing.  Correia v. McDonald, 28 Vet. App. 158, 168-70 (2016); 38 C.F.R. § 4.59 (2016).  In this case, the VA examinations during the pendency of this appeal do not indicate that the examiner tested for pain in both active and passive range of motion and in weight bearing.  However, these additional tests are not necessary in this case.  As set forth below, the Veteran's rating is the highest rating that can be given for a spinal disability without a showing of unfavorable ankylosis.  There is no evidence of unfavorable ankylosis of the Veteran's spine in the record.  Further, the tests for range of motion specified in Correia would not show such a symptom.  Therefore, any deficiency under Correia, in this case, is harmless and does not require a remand.  See Pratt v. Nicholson, 20 Vet. App. 252 (2006).  As such, the examinations of record are adequate for the purpose of adjudicating the issue before the Board.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The Veteran and Appellant have been accorded the opportunity to present evidence and argument in support of the case.  All appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2016).  Accordingly, the Board will proceed to a decision as to the issues of entitlement to an increased rating for degenerative joint disease of the thoracolumbar spine and service connection for sciatica and the cervical spine.


Thoracolumbar Spine

Legal Criteria

Disability ratings are assigned, under a schedule for rating disabilities, based on a comparison of the symptoms found to the criteria in the rating schedule.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the ratings schedule.

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016). 

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2015).  The critical element in permitting the assignment of several ratings under various DCs is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2016).

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss in light of 38 C.F.R. § 4.40 (2016), taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare-ups.  38 C.F.R. § 4.14 (2016).  The provisions of 38 C.F.R. § 4.40 (2016) and 38 C.F.R. § 4.45 (2016), however, should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2016).

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing, and weight bearing are related considerations.  38 C.F.R. § 4.45 (2016).

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a , Diagnostic Code 5003 (2016).  

Under 38 C.F.R. § 4.71a, General Rating Formula for Disabilities of the Spine (2016), disabilities with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, are evaluated as follows:

Unfavorable ankylosis of the entire spine......... 100 percent;

Unfavorable ankylosis of the entire thoracolumbar spine......... 50 percent;

Forward flexion of the thoracolumbar spine to 30 degrees or less; or with favorable ankylosis of the entire thoracolumbar spine......... 40 percent;

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis......... 20 percent;

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height......... 10 percent.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. Normal combined range of motion of the thoracolumbar spine is 240 degrees. Normal ranges of motion for each component of spinal motion provided are the maximum usable for calculating the combined range of motion.  Id. at Note (2).

Unfavorable ankylosis is a condition in which the entire thoracolumbar spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration, gastrointestinal symptoms due to pressure of the costal margin on the abdomen, dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation, or neurologic symptoms due to nerve root stretching.  Id. at Note 5. Fixation of a spinal segment in neutral position always represents favorable ankylosis.  Id. 

Back disabilities may also be evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Incapacitating Episodes Formula), which applies to Intervertebral Disc Syndrome (IVDS).  See 38 C.F.R. § 4.71a, Incapacitating Episodes Formula.  An "incapacitating episode" for purposes of totaling the cumulative time is defined as "period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."  38 C.F.R. § 4.71a, DC 5243, Incapacitating Episodes Formula, Note 1.  

When evaluating diseases and injuries of the spine, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code. Id. at Note (1).  

Radiculopathy is rated under Diagnostic Code 8520.  Diagnostic 8520 assigns an 80 percent rating for complete paralysis of the sciatic nerve.  This marked by dropping and dangling of the foot, no active movement of the muscles below the knee, and weakened or, rarely, absent knee flexion.  Incomplete paralysis is also compensable.  Mild impairment is 10 percent disabling, moderate impairment is 20 percent disabling, moderately severe impairment is 40 percent disabling, and severe incomplete paralysis, with marked muscular atrophy, is rated 60 percent disabling.  38 C.F.R. § 4.124a, Code 8520 (2016).  The schedule also provides that when there is no motor impairment, and the nerve involvement is wholly sensory, a maximum evaluation of moderate impairment should be assigned.  38 C.F.R. § 4.124a (2016).

The Board notes the Veteran is competent to provide testimony concerning factual matters of which he has firsthand knowledge, such as experiencing a physical symptom such as pain.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that the Veteran was competent to report hip disorder, pain, rotated foot; limited duty, physical therapy, and treatment in service).  

Competency of evidence, however, differs from weight and credibility. The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (noting that "although interest may affect the credibility of testimony, it does not affect competency to testify").

Analysis

The Veteran was service connected for degenerative disc disease of the thoracolumbar spine.  At the time he filed the claim, this disability was rated at 20 percent.  The Appellant continues this claim asserting a higher rating was warranted.  

The record contained two VA examinations of the Veteran's thoracolumbar spine during the period of the appeal.  The first was in May 2010.  At that examination it was noted that the Veteran walked with a very slow and antalgic gait.  His straight leg tests resulted in negative responses.  Flattening of the lumbar lordotic curve was noted, as was tenderness to palpation of the lower spine.  Forward flexion was limited to 80 degrees and mild pain was reported with flexion.  Increased pain was noted upon repetitive motion testing. 

In July 2012, the second VA examination took place.  The Veteran had chronic bilateral lumbar pain that increased with bending, standing, and walking.  He did not report flare-ups.  Forward flexion was limited to 80 degrees; however pain was noted beginning at 0 degrees.  Other symptoms included less movement than normal, weakened movement, pain on movement, disturbances of locomotion, and interference with sitting and or standing.  There was no indication of unfavorable ankylosis.  The Veteran did not demonstrate radiculopathy or decreased sensation. 

Medical records noted consistent treatment for back pain.  There is evidence of pain upon movement.  The Veteran testified that he had constant pain and had to relieve it by lying down.  However, he stated that he did not have to lie down for the whole day.  The Veteran does not have a diagnosis of IVDS and there are no records that he was prescribed bed rest. 

Under the rating criteria, VA must consider limitations in motion due to pain.  Both VA examinations indicated the Veteran experienced pain with flexion.  The second examination specified that the pain began at 0 degrees.  The Veteran's testimony indicated this pain was a limiting factor.  Affording the Veteran the benefit of the doubt, the Board finds the Veteran was functionally limited to 0 degrees flexion in his thoracolumbar spine.  Such a limitation corresponds to a 40 percent rating. 

A higher rating would require unfavorable ankylosis in the thoracolumbar spine.  There is no evidence of such.  Nor was there evidence of associated objective neurologic abnormalities, other than sciatica, which is discussed below.  Further, since the Veteran was not diagnosed with IVDS, nor were there incapacitating episodes documented or mentioned in the record, a higher rating under the alternative IVDS.  

The Board has also considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  However, the Court has held that where extraschedular consideration is not specifically sought by the claimant nor reasonably raised by the facts found by the Board, discussion of referral for extraschedular consideration is not required.  See Yancy v. McDonald, 27 Vet. App. 484, 4919 (2016), citing Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006); aff'd 226 Fed. Appx. 1004 (Fed. Cir. 2007).  Similarly, the Court stated "that the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities."  Yancy, 27 Vet. App. at 495; see Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

In the present case, the Veteran has not indicated he is seeking an extraschedular rating, nor have facts been shown which support referral for extraschedular consideration on either a single disability basis or combined effects basis. Thus, further discussion of this matter is unnecessary.

Therefore, the Veteran's degenerative disc disease of the thoracolumbar spine warrants a disability of 40 percent for the appeal period, but no more. 


Sciatic Pain

The Veteran has reported that he experiences sciatic pain secondary to his service-connected degenerative disc disease thoracolumbar spine.  He claimed, and the Appellant has continued a claim for entitlement to service connection for this condition. 



	(CONTINUED ON NEXT PAGE)


Legal Criteria

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2016).

To establish service connection on a direct basis, a Veteran must show: (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

In order to establish service connection for a claimed disability on a secondary basis, there must be (1) medical evidence of a current disability; (2) a service-connected disability; and (3) medical evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  Additionally, a disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310 (b) (2016).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if they manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016); Walker v Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303 (b) (2016).  This rule does not mean that any manifestation in service will permit service connection.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection. 38 C.F.R. § 3.303 (b).

Analysis

During the course of the appeal the Veteran had two VA examinations of his back.  The first in May 2010 was for the purposes of evaluating the Veteran's degenerative disc disease.  The Veteran exhibited pain in his lower back, but straight leg tests and other nerve impingement testing signs were negative.  

At the July 2012 examination, the examiner was specifically asked to evaluate the Veteran's reports of sciatic pain.  The Veteran reported intermittent pain in his posterior buttocks.  The examiner stated that the pain was attributable to sciatica, without radiculopathy.  The examiner opined that the Veteran's sciatica was at least as likely as not caused by his chronic degenerative disc disease of the lumbar spine.  The rationale stated that it is a common peripheral accompaniment to chronic degenerative disc disease of the lumbar spine.  

Although, the first examination did not note the Veteran's sciatica, it was not requested to evaluate the condition.  Therefore, it is reasonable that there is no mention of it.  When specifically asked to evaluate the condition in the July 2012, there was a diagnosis of a current disability, sciatica.  It noted the Veteran's service-connected degenerative disc disease of the thoracolumbar spine.  Finally, the examiner opined the condition was at least as like as not secondary to the service connected disability.  Therefore, affording the Veteran the benefit of the doubt, the Veteran was entitled to service connection on a secondary basis for his sciatica.

Cervical Spine

The Veteran has claimed service connection for traumatic arthritis of the cervical spine.  The same regulations regarding service connection noted above apply to the Veteran's claim for entitlement to service connection for traumatic arthritis of the cervical spine.  The Board has considered the Veteran's claim on a presumptive, direct, secondary and aggravated basis. 

Here, the Veteran had a diagnosis of chronic cervical degenerative disc disease.  Although degenerative disc disease may be considered a chronic condition under 38 C.F.R. § 3.307, the Veteran's condition did not manifest to a compensable level within one year of leaving active service.  The Veteran's exit examination noted the Veteran had a normal head, face, neck, spine, and musculoskeletal system.  The Veteran reported his condition in September 1955 as "excellent" and noted no history of bone or joint deformity and no history of arthritis.  There are no medical records available for the year after he left service; however, the Veteran's July 2012 examination noted the Veteran's pain in his neck did not start until 5 years before the examination, which was more than 50 years after the Veteran left active service.  Further, a VA examination in December 1997 for the Veteran's thoracolumbar disability noted the Veteran had not signs or symptoms relating to his neck.  Therefore, preponderance of the evidence is against finding the Veteran's cervical spine disability manifested to a compensable degree within one year of his active service.  Thus, service connection on a presumptive basis is not warranted.  

As noted above, the July 2012 examination established the first element necessary for service connection on a direct basis, a current disability.  However, as noted above the Veteran's exit examination did not show any problems relating to the Veteran's neck.  Further, the Veteran reported having no history of any problems with his neck.  The available STRs do no note any injuries to the Veteran's neck either.  When asked if the Veteran's cervical spine disability was related to his service, the July 2012 examiner opined it was less likely than not related to his active military service.  The examiner cited the lack of an injury in service and the remote onset of the condition to support his conclusion.  He also noted that the Veteran's condition was more likely due to normal progressive degenerative disease of the cervical spine, citing the Veteran's age and the x-rays of those age 40 or older.  The Board finds this rationale is well supported and entitled to significant weight.  Further the opinion is consistent with the medical evidence of record and the Veteran's lay statements.  Therefore, the preponderance of evidence is against finding a causal link between the Veteran's current cervical spine disability and his active service.  Thus service connection on a direct basis is not warranted. 

The July 2012 examiner was also requested to address whether the Veteran's cervical spine disability was secondary to or aggravated by his service-connected degenerative disc disease of the thoracolumbar spine.  The examiner opined that it was less likely than not that the cervical spine disability was caused by or aggravated by the service-connected disability.  The examiner noted that there was no medical authority that supports a contention that lumbar degenerative disease contributes to the development of cervical degenerative disease.  He stated they were independently developing conditions.  There is no evidence in the record that that contradicts the examiner's statement.  Therefore, the preponderance of the evidence indicates that the Veteran's service-connected thoracolumbar disability did not cause or aggravate the Veteran's cervical spine disability.  Thus, service connection is not warranted on a secondary or aggravated basis. 


ORDER

For the period on appeal, entitlement to a disability of 40 percent, but no higher, for the Veteran's degenerative disc disease of the thoracolumbar spine is granted. 

Entitlement to service connection for bilateral sciatica secondary to service-connected degenerative disc disease of the thoracolumbar spine is granted. 

Entitlement to service connection for traumatic arthritis of the cervical spine is denied. 


REMAND

With respect to the remaining claims of entitlement to service connection for traumatic arthritis of the bilateral hips, right knee, left knee, bilateral ankles, and bilateral feet, the opinions of record are not adequate upon which to adjudicate the claims.  If VA provides a Veteran with an examination, the examination and opinions must be adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In this case, the Veteran was provided an examination in July 2012 to address the whether the Veteran's traumatic arthritis of the bilateral hips, right knee, left knee, bilateral ankles, and bilateral feet were related to his active service or secondary to his service-connected thoracolumbar disability.  The examination report uploaded into the Veteran's claims file is missing several pages, including pages that relate to the Veteran's claimed bilateral hip disability.  

Further, the remaining opinions, in relation to the Veteran's right knee, left knee, bilateral ankles, and bilateral feet are premised on a fact that is inconsistent with the medical record.  Specifically the July 2012 examiner noted in all of those opinions that there was no biomechanical gait disturbance, when concluding the disabilities were not secondary or aggravated by the service-connected thoracolumbar disability.  However, the same examination report noted disturbance in locomotion as a symptom of the Veteran's thoracolumbar disability.  Moreover, a May 2010 VA examiner noted that the Veteran has a very slow and antalgic gait.  As the July 2012 opinions do not address these contradictions, the opinions are incomplete and are not sufficient to adjudicate the claims. 

In June 2016, addendum opinions were obtained for the Veteran's traumatic arthritis of the bilateral hips, right knee, left knee, bilateral feet, and bilateral ankles.  However, these opinions also do not address the gait disturbance documented in the May 2010 VA examination.  The opinions regarding direct service connections state there were no recorded gait disturbances in the records.  The opinions regarding service connection on a secondary or aggravated basis do not address the issue of a gait disturbance.  Therefore, these opinions are incomplete and are not sufficient to adjudicate the claims.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Attempt to obtain and associate with the record a complete copy of the July 2012 examination report. 

2.  Forward the Veteran's claims folder, including a copy of this remand, to the examiner who provided the June 2016 addendum opinions (or a suitable substitute if this individual is unavailable) for an addendum opinion.  The examiner is requested to review the claims folder, to include this remand.  

Based on the examination results and a review of the record, the examiner should provide an opinion as to the following:

a. Whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran's bilateral hip disability is due to or caused by the any service-connected disabilities, to include degenerative disc disease of the thoracolumbar spine. 

b. Whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran's bilateral hip disability is aggravated by any service-connected disability, to include degenerative disc disease of the thoracolumbar spine.

c. Whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran's left knee disability is due to or caused by the any service-connected disabilities, to include degenerative disc disease of the thoracolumbar spine. 

d. Whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran's left knee disability is aggravated by any service-connected disability, to include degenerative disc disease of the thoracolumbar spine.

e. Whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran's right knee disability is due to or caused by the any service-connected disabilities, to include degenerative disc disease of the thoracolumbar spine. 

f. Whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran's right knee disability is aggravated by any service-connected disability, to include degenerative disc disease of the thoracolumbar spine.

g. Whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran's bilateral foot disability is due to or caused by the any service-connected disabilities, to include degenerative disc disease of the thoracolumbar spine. 

h. Whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran's bilateral foot disability is aggravated by any service-connected disability, to include degenerative disc disease of the thoracolumbar spine.

i. Whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran's bilateral ankle disability is due to or caused by the any service-connected disabilities, to include degenerative disc disease of the thoracolumbar spine. 

j. Whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran's bilateral ankle disability is aggravated by any service-connected disability, to include degenerative disc disease of the thoracolumbar spine.

The term "aggravation" means an increase in the claimed disability; that is, a worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

In formulating the opinions, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against.

If aggravation is found, the examiner should address the following medical issues to the extent possible: (1) the baseline manifestations of the Veteran's disabilities found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately caused by the service-connected disability.  

The examiner is requested to address all relevant medical record and lay statements.  Specifically, the examiner should address the May 2010 examination which notes the Veteran had a slow antalgic gait and the July 2012 examination report that notes a disturbance in locomotion. 

Any opinions offered should be accompanied by the underlying reasons for the conclusions.  If the examiner is unable to offer any of the requested opinions, a rationale should be provided for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

3.  Thereafter, readjudicate the issues on appeal.  If the determination remains unfavorable to the Appellant, she and her representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and her representative should be afforded the applicable time period in which to respond.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be 

handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


